Citation Nr: 0021604	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  00-14 283	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees resulting from past-
due benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1963 to January 
1966.


FINDINGS OF FACT

1.  In November 1996, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for dizziness.

2.  In May 1997, the attorney and veteran entered into an 
attorney/client relationship and properly executed a fee 
agreement.

3.  In June 1999 the Court affirmed the Board's 1996 
determination.

4.  In June 1999 the RO granted service connection for 
vertigo due to inner ear dysfunction with hearing loss and 
tinnitus and assigned a 30 percent rating effective July 13, 
1998.  (Tinnitus and hearing loss disabilities were each 
separately rated as 10 percent disabling).  The veteran 
disagreed with the assigned rating and perfected an appeal 
therefrom.

5.  In May 2000 the RO increased the rating to 100 percent, 
effective July 13, 1998.

6.  Neither a final Board decision nor appellate decision has 
been rendered for the claim of entitlement to an increased 
rating in excess 30 percent for vertigo due to inner ear 
dysfunction with hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for eligibility for payment of attorney fees 
have not been met for the grant of entitlement to increased 
rating in excess 30 percent for vertigo due to inner ear 
dysfunction with hearing loss and tinnitus, effective July 
13, 1998.  38 U.S.C.A. § 5904(c)(1) (West & Supp. 2000); 38 
C.F.R. § 20.609(c)(1) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In September 1991, the RO, inter alia, denied service 
connection for dizziness, due either to the veteran's 
service-connected hearing loss or any other cause.  The RO 
received notice of disagreement in October 1991, a statement 
of the case was issued, and the veteran subsequently 
perfected an appeal.

In September 1992, the Board remanded the issue of 
entitlement to service connection for dizziness.  On 
appellate adjudication in November 1996, the Board denied 
entitlement to service connection.  The veteran appealed to 
the United States Court of Veterans Appeals (Court).

In May 1997, the Board received the attorney fee agreement 
between the veteran and attorney, which had been executed 
that same month.  In part, the fee agreement stated that the 
veteran had retained S.K. as his representative concerning 
his claims for service connection and increased ratings.  The 
veteran agreed to pay a fee equal to 20 percent of the total 
amount of any past-due benefits awarded to him on the basis 
of his claim with VA.  The contingent fee would be paid by VA 
directly to the attorney from any past-due benefits awarded 
on the basis of the claim.  This attorney fee agreement was 
dated, signed by the veteran and attorney, and contained the 
veteran's claims file number.

In a June 1999 memorandum decision, the Court affirmed the 
Board's November 1996 decision, denying entitlement to 
service connection for dizziness, to include service 
connection secondary to the service-connected defective 
hearing in the left ear.

In June 1999, the RO granted service connection for the 
veteran's reopened claim as to vertigo due to an inner ear 
dysfunction and assigned a 30 percent disability rating, 
effective July 13, 1998.  In September 1999, the veteran, via 
the attorney, filed notice of disagreement with the assigned 
rating percentage, and perfected an appeal therefrom.

At this time, for informational purposes, it is noted that in 
1999, the Board notified the RO to pay the veteran 80 percent 
of the past-due benefits awarded to him as a result of the 
June 1996 rating decision and to refer the case to the Board 
for a decision.  However, all of the awarded past-due 
benefits, which amounted to $2,408, were paid to the veteran.  
In July 1999, the RO informed the attorney of VA precedent 
under such circumstances and provided him with his appellate 
rights.  Because of the attorney's dissatisfaction with VA 
proceedings, in January 2000, the Board reiterated that the 
RO had been directed to pay 20 percent of the past-due 
benefits awarded directly to the attorney.  It was noted that 
because VA had no legal authority to pay attorney fees when 
payment of the complete amount of past-due benefits had been 
made to the veteran, the Board did not generally issue formal 
decisions in such situations.  See VAOPGCPREC 27-92.  
However, because the parties to the fee agreement were 
entitled to know whether the fee provided for in the 
agreement was reasonable, the Board would review the fee 
agreement on its own motion, pursuant to 38 U.S.C.A. 
§ 5904(c)(2) (West 1991).  In March 2000 the Board found that 
the criteria for a valid fee agreement between the veteran 
and attorney, for representational services before the Court 
as to the Board's November 1996 decision, had been met with 
respect to the issue of entitlement to service connection for 
vertigo due to an inner ear dysfunction and the fee specified 
in the May 1997 fee agreement equaling 20 percent of the 
total of past-due benefits awarded and was reasonable.

By a May 31, 2000 rating action, the RO found that the 
service connected hearing loss of the left ear would be 
evaluated with the service connected vertigo/dizziness due to 
inner dysfunction with tinnitus and increased the combined 40 
percent evaluation to 100 percent, effective July 13, 1998.  

In June 2000 the RO told the veteran that the record 
contained an attorney fee agreement which provided for the 
payment of attorney fees by VA directly from past-due 
benefits.  The maximum amount of past-due benefits resulting 
from the award had been computed as $37,103.33.  Twenty 
percent of the maximum amount of the past-due benefits is 
$7,420.67.  The veteran was told that the maximum amount had 
been withheld and the records were being transferred to the 
Board for a determination of eligibility for payment of 
attorney fees from any past-due benefits.  Applicable law and 
regulations were provided as well.

Law, Regulations, and Analysis

Under Section 5904(c), an attorney may charge a fee for 
services provided to a VA claimant in a proceeding before the 
Board or VA provided that (1) a final decision has been 
promulgated by the Board with respect to the issue involved; 
(2) the notice of disagreement which preceded the Board 
decision was received on or after November 18, 1988; and (3) 
the attorney-client relationship was entered into within one 
year following the date that the decision by the Board with 
respect to the issue.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 
20.609(c).

In this case, the criteria of 38 U.S.C.A. § 5904(c) and 38 
C.F.R. § 20.609(c) have not been met.  While the attorney in 
this matter was instrumental with helping the veteran obtain 
an increased rating to 100 percent, he is nonetheless 
precluded by law from charging a fee for his services.  A 
final Board decision with respect to the increased rating for 
vertigo/dizziness in excess of 30 percent has not been 
rendered.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
In the Matter of the Fee Agreement of Leventhal, 9 Vet. App. 
387 (1996); In the Matter of the Fee Agreement of Smith, 4 
Vet. App. 487, 490 (1993) (holding while an attorney is not 
precluded from performing services prior to the issuance of a 
first final Board decision, the attorney is precluded from 
charging a fee for such services); see also In the Matter of 
the Fee Agreement of Stanley, 10 Vet. App. 104 (1997) 
(holding that 38 C.F.R. § 20.609(c)(1) is consistent with the 
language and legislative history of section 5904).  

In this case, only an appellate decision addressing service 
connection has been issued.  A claim for an increased rating 
is an issue that arises after service connection is in 
effect.  As such, it is separate and distinct from the 
granting of service connection.  See 38 U.S.C.A. § 
5904(c)(1); In the Matter of the Fee Agreement of Kenneth M. 
Carpenter, 13 Vet. App. 382 (2000); Barrera v. Gober, 122 
F.3d 1030, 1032 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 
1156; In the Matter of the Fee Agreement of Leventhal, 9 Vet. 
App. 387; 38 C.F.R. § 20.609(c)(1).  Additionally, even when 
assuming, that the grant of the increased rating to 
100 percent resulted from the veteran's disagreement with the 
initial rating action dated in June 1999, see Fenderson v. 
West, 12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); AB v. Brown, 6 Vet. App. 35 (1993), 
eligibility to payment of attorney fees still is not 
warranted.  The Board acknowledges that Section 
20.609(h)(3)(i) provides that if an increased rating is 
granted based on an appeal of the initial disability rating, 
and the attorney represented the claimant, the attorney is 
entitled to a supplemental payment from the award to the 
extent that the increased amount of disability is found to 
have existed between the initial effective date of the award 
and the date of the rating action implementing the appellate 
decision granting the increase.  But, even when applying the 
aforementioned regulation, eligibility for payment of 
benefits is prohibited.  As noted above, an appellate 
decision has not been promulgated in this matter.  The 
attorney neither has successfully represented the veteran's 
claim before the Board or the Court nor has the veteran been 
awarded benefits on the basis of that claim or application 
for benefits underlying the issue(s) successfully appealed 
before the Board or Court.  Compare with In the Matter of Fee 
Agreement of Mason, 13 Vet. App. 79 (1999) (The Court granted 
entitlement to attorney fees based upon the final initial 
disability rating granted in veteran's case, wherein 
effective date assigned was date of the veteran's original 
application claim and therefore met the criteria of Section 
20.609(h)(3)(i)).  

For the reasoning set forth above, eligibility for payment of 
attorney's fees resulting from the grant of an increased 
rating to 100 percent for vertigo/dizziness due to inner ear 
dysfunction with hearing loss and tinnitus, has not been 
established and no additional consideration is warranted.  
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c). 


ORDER

For the grant of an increased rating to 100 percent for 
vertigo/dizziness due to inner ear dysfunction with hearing 
loss and tinnitus, eligibility for payment of attorney fees 
from past-due benefits is denied.  None of the veteran's 
past-due benefits resulting from the grant benefits by the 
May 31, 2000 rating decision should be paid to the attorney.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


